Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142868                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 142868
                                                                    COA: 292529
  CORDARRELL ISIAH SIMS,                                            Macomb CC: 2008-000791-FC
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the February 15, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE, in part, the judgment of the Court of
  Appeals. The Court of Appeals erred in ordering resentencing based on the scoring of
  Offense Variable 13 under MCL 777.43. This Court’s decision in People v Jackson, 487
  Mich 483 (2010), does not require resentencing if the inaccurate score did not affect the
  applicable sentencing guidelines range. Where a scoring error does not alter the
  guidelines range, resentencing is not required. People v Francisco, 474 Mich 82, 89 n 8
  (2006). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2011                       _________________________________________
           h0620                                                               Clerk